July 14, Deborah O’Neal-Johnson U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: T. Rowe Price Floating Rate Fund, Inc. (“Registrant”) File Nos.: 333-174605 and 811-22557 Dear Ms. O’Neal-Johnson: The following is in response to your letter of June 20, 2011, regarding the Form N-1A registration statement filed for the above Registrant on May 27, 2011. Set forth below are our responses to your comments on the prospectuses for the T. Rowe Price Floating Rate Fund (the “Fund”) and its Advisor Class of shares. Comment: In the “Principal Risks” section of the prospectuses, under the subsection “Credit risk,” please insert “(also known as ‘junk’ securities)” or similar language following the disclosure “Because a significant portion of the fund’s investments may be rated below investment-grade….” Response: The first sentence of the second paragraph under “Credit risk” will be revised as follows: Because a significant portion of the fund’s investments may be rated below investment-grade (also know as “junk securities”), the fund is exposed to greater volatility than if it invested mainly in investment-grade bonds and loans. Comment: In the “Tax Information” section of the prospectuses, it states the following: “Distributions by the fund…may be taxed as ordinary income or capital gains unless you invest through an individual retirement account, 401(k) plan, or other tax-deferred account.” Please add disclosure that fund shares may be taxable upon withdrawal from such accounts. Response: The following sentence appears immediately after the sentence that you cite: “A redemption or exchange of fund shares may be taxable unless the fund shares are held in a tax-deferred account.” We believe that this sentence adequately conveys the concept that fund shares may be taxable upon withdrawal from accounts other than individual retirement accounts, 401(k) plans, or other tax-deferred accounts. Because we do not refer to “withdrawal” anywhere else in the prospectuses, we prefer to utilize the term “redemption or exchange” so as to avoid confusion for the fund’s shareholders. 1 Comment: In the “Payments to Broker-Dealers and Other Financial Intermediaries” section, it states the following: “If you purchase shares of the fund through a broker-dealer or other financial intermediary, the fund and its related companies may pay the intermediary for the performance of administrative services.” (Emphasis added.) This sentence does not completely comply with Form N-1A, which prescribes the following disclosure: “If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. (Emphasis added.) Please explain the basis for excluding such language or revise the disclosure in order to comply with the Form. Response: In the T.
